  Case: 2:19-cv-03706-JLG-CMV Doc #: 1 Filed: 08/26/19 Page: 1 of 22 PAGEID #: 1




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 DAVID SWICKHEIMER                                  )   CASE NO.
 5028 Nelson Dr.                                    )
 Southbloomfield, Ohio 43103                        )   JUDGE
                                                    )
 On behalf of himself and all others                )   PLAINTIFF’S CLASS AND
 similarly situated,                                )   COLLECTIVE ACTION
                                                    )   COMPLAINT
                Plaintiff,                          )
                                                    )   (Jury Demand Endorse Herein)
        v.                                          )
                                                    )
 BEST COURIER, INC.                                 )
 c/o Statutory Agent David A. Grogg                 )
 6855 Greenleaf Dr.                                 )
 Reynoldsburg, OH 43068                             )
                                                    )
        and                                         )
                                                    )
 JOE ECKART                                         )
 1200 Technology Drive                              )
 Columbus, OH 43230                                 )
                                                    )
                Defendants.                         )

       Plaintiff David Swickheimer, by and through counsel, for his Class and Collective Action

Complaint against Defendants Best Courier, Inc. and Joe Eckart (hereinafter collectively referred

to as “Defendants” or “Best Courier”), states and alleges the following:

                                        INTRODUCTION

       1.      Plaintiff brings this case to challenge the policies and practices of Defendants

Best Courier, Inc. and Joe Eckart that violate the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

§§ 201-219, as well as the Constitution and statutes of the State of Ohio. Plaintiff brings this case

as an FLSA “collective action” pursuant to 29 U.S.C. § 216(b), which provides that “[a]n action

to recover the liability” prescribed by the FLSA “may be maintained against any employer … by
    Case: 2:19-cv-03706-JLG-CMV Doc #: 1 Filed: 08/26/19 Page: 2 of 22 PAGEID #: 2




any one or more employees for and in behalf of himself or themselves and other employees

similarly situated” (the “FLSA Collective”). Plaintiff also brings this case as a class action under

Fed. R. Civ. P. 23 on behalf of himself and other members of a class of persons who assert

factually-related claims under the Constitution of the State of Ohio, Ohio Const. Art. II, Sec. 34a,

and Ohio’s wage-and-hour statutes, O.R.C. Chapter 4111 (the “Ohio Class”).

                                  JURISDICTION AND VENUE

         2.      This Court has jurisdiction over Plaintiff’s FLSA claims pursuant to 28 U.S.C. §

1331 and 29 U.S.C. § 216(b).

         3.      This Court has supplemental jurisdiction over Plaintiff’s claims under the

Constitution and statutes of the State of Ohio because those claims are so related to the FLSA

claims as to form part of the same case or controversy.

         4.      Venue is proper in this judicial district and division pursuant to 28 U.S.C. §

1391(b) because one or more Defendant resides in this district and division and a substantial part

of the events or omissions giving rise to Plaintiff’s claims occurred here.

                                              PARTIES

         5.      At all times relevant, Plaintiff David Swickheimer was a citizen of the United

States and a resident of Pickaway County, Ohio.

         6.      Defendant Best Courier, Inc. is an Ohio for-profit corporation 1 with its principal

place of business in Franklin County, Ohio. 2 According to records maintained by the Ohio

Secretary of State, Defendant Best Courier, Inc.’s statutory agent for service of process is David

A. Grogg, 6855 Greenleaf Dr., Reynoldsburg, OH 43068.




1
    https://businesssearch.sos.state.oh.us/?=businessDetails/685760 (accessed Aug. 21, 2019).
2
    http://best-courier.com (accessed Aug. 21, 2019).

                                                   2
    Case: 2:19-cv-03706-JLG-CMV Doc #: 1 Filed: 08/26/19 Page: 3 of 22 PAGEID #: 3




        7.     Defendant Joe Eckart is, upon information and belief, a citizen of the United

States and a resident of Franklin County, Ohio. Upon information and belief, Defendant Joe

Eckart is an owner, 3 CEO and President of Defendant Best Courier, Inc.

                                 FACTUAL ALLEGATIONS

                                     Defendants’ Business

        8.     Defendant Best Courier is engaged in the business of delivering packages and

materials for immediate service, medical, inter-company, and mail service clients. 4 Best Courier

has engaged in that business for more than thirty years. 5 Defendants operate out of 1200

Technology Drive Columbus, OH 43230.

        9.     Best Courier utilizes delivery drivers (hereinafter “drivers”) to make these

deliveries.

                              Defendants’ Statuses as Employers

        10.    At all times relevant, Defendants were employers within the meaning of the

FLSA, 29 U.S.C. § 203(d), Ohio Const. Art. II, Sec. 34a and O.R.C. Chapter 4111, and

employed non-exempt hourly employees, including Plaintiff.

        11.    At all times relevant, Defendants were an enterprise within the meaning of 29

U.S.C. § 203(r).

        12.    Defendant Joe Eckart is an employer pursuant to 29 U.S.C. § 203(d) in that he is a

“person [who] act[ed] directly or indirectly in the interest of an employer,” Defendant Best

Courier, Inc., “in relation to employees,” including Plaintiff and other members of the FLSA

Collective and Ohio Class. Defendant Joe Eckart is also an employer pursuant to Ohio Const.



3
  See http://best-courier.com/about-us/ (accessed Aug. 21, 2019).
4
  See http://best-courier.com/services/ (accessed Aug. 21, 2019).
5
  http://best-courier.com/about-us/ (accessed Aug. 21, 2019).

                                                3
  Case: 2:19-cv-03706-JLG-CMV Doc #: 1 Filed: 08/26/19 Page: 4 of 22 PAGEID #: 4




Art. II, Sec. 34a and O.R.C. Chapter 4111, and had operational control over significant aspects of

Best Courier’s day-to-day functions, including the compensation of employees.

       13.     At all times relevant, Defendants were an enterprise engaged in commerce or in

the production of goods for commerce within the meaning of 29 U.S.C. § 203(s)(1).

       14.     Defendants operate and control an enterprise engaged in commerce, with annual

gross volume of business exceeding $500,000.00.

       15.     Defendants were each employers of Plaintiff and other members of the FLSA

Collective and Ohio Class as each Defendant exercised the power to hire or fire drivers;

supervised and controlled the drivers’ work schedules or conditions of employment; determined

drivers’ rates and methods of payment; and maintained or were required to maintain records,

including employment records.

                     Plaintiff’s, the FLSA Collective’s, and Ohio Class’s
                     Non-Exempt Employment Statuses with Defendants

       16.     Plaintiff David Swickheimer was employed by Defendants from approximately

May 2018 to August 2019 as a driver. Plaintiff Swickheimer typically worked 50 or more hours

per workweek for Defendants as a driver.

       17.     At all times relevant, Plaintiff and other members of the FLSA Collective and

Ohio Class were employees within the meaning of 29 U.S.C. § 203(e), Ohio Const. Art. II, Sec.

34a and O.R.C. §§ 4111.01, et seq.

       18.     At all times relevant, Plaintiff and other members of the FLSA Collective and

Ohio Class were employees engaged in commerce or in the production of goods for commerce

within the meaning of 29 U.S.C. § 207.




                                                4
  Case: 2:19-cv-03706-JLG-CMV Doc #: 1 Filed: 08/26/19 Page: 5 of 22 PAGEID #: 5




                            Best Courier’s Misclassification of Drivers
                                   as Independent Contractors

       19.     Best Courier, in violation of the FLSA and Ohio law, classifies its drivers as so-

called “independent contractors.” Through this misclassification, Defendants knowingly,

willfully, and deliberately fail to compensate Plaintiff and other members of the FLSA Collective

and Ohio Class minimum wage and overtime compensation at at least one and one-half their

regular rates for all hours worked in excess of forty (40) hours per workweek.

       20.     In fact, Plaintiff and Defendants’ other drivers are employees of Defendants

according to the standards applicable under the FLSA and Ohio law and are entitled to minimum

wage and overtime compensation.

       21.     Defendants have a high degree of control over the manner in which drivers

perform their job duties.

       22.     Drivers do not exert control over any meaningful part of Defendants’ business

operations and do not stand as a separate economic entity from Defendants. Defendants exercise

control over all aspects of the employment relationship with drivers.

       23.     Defendants control the work their drivers perform, the hours and schedule during

which they perform that work and the manner in which they perform their driving duties.

Defendants further determine the response time during which drivers are required to perform

their work. Best Courier penalizes drivers if they fail to adhere to strict rules and requirements.

For example, Best Courier’s “Paperwork Policy” states: “All Best delivery tickets must be

turned in to the Best office or dropped off at the Best lockbox by Tuesday 8am of the week

following the work. Failure to do so could result in a fine.” Best Courier’s “Termination of

Contract” policy also provides: “Couriers will not be paid for work completed if the delivery

tickets are not returned to the Best Office in the agreed upon time (Tuesday 8am). Best Courier’s


                                                  5
  Case: 2:19-cv-03706-JLG-CMV Doc #: 1 Filed: 08/26/19 Page: 6 of 22 PAGEID #: 6




“Completed Paperwork Procedures” states: “There [sic] a fine for paperwork that is not in the

Gahanna office by 8am Wednesday: $10.00 for first occurrence, $20.00 for second and $50.00

for third.” Likewise, Best Courier’s “Time Off Policy” provides: “Contractors who are ‘No

Call/No Show’ will have their contracts cancelled immediately.”

       24.     Drivers’ opportunities for profit or loss are established unilaterally by Defendants;

any opportunities drivers have to earn remuneration are unilaterally determined and controlled by

Defendants. Best Courier requires drivers to sign and agree to standardized “Independent

Contractor Agreement[s]” (“IC Agreement”). The IC Agreement provides, in relevant part:

       BEST agrees to pay Courier 55% (in a car, other rates apply to full size cargo vans)
       of the Gross Delivery Fee paid by the customer to BEST or received by BEST, or
       any other fee which BEST and Courier may subsequently agree upon and commit
       to in writing. BEST will pay commission weekly, on each Friday, for the work that
       was done the week prior. No commission will be paid to Courier for deliveries that
       are not completed due to the negligence of Courier, or which results in the
       dissatisfaction of the customer.

       25.     Drivers do not have an opportunity for greater profits based on their management

and/or technical skills. Moreover, drivers cannot modify their fee amount in order to maximize

their profit. Drivers cannot renegotiate compensation throughout the employment relationship

with Best Courier or Best Courier’s delivery customers.

       26.     Defendants require Plaintiff and other members of the FLSA Collective and Ohio

Class to perform driving duties under the pricing guidelines, policies, procedures, and

promotions set exclusively by Defendants. Drivers are not permitted to negotiate prices with Best

Courier or Best Courier’s customers. Drivers are not permitted to charge different prices based

on other factors, such as their work experience, demand, or availability outside Best Courier.

       27.     Likewise, Best Courier unilaterally determines the amounts its drivers are paid

and unilaterally changes that amount from time to time.



                                                 6
  Case: 2:19-cv-03706-JLG-CMV Doc #: 1 Filed: 08/26/19 Page: 7 of 22 PAGEID #: 7




        28.     As a matter of economic reality, Defendants’ drivers are economically dependent

on Defendants.

        29.     Drivers work for Defendants and are not in business for themselves.

        30.     Defendants’ capital investments and expenditures substantially outweigh any

expenditures required on the part of Plaintiff and other members of the FLSA Collective and

Ohio Class.

        31.     Defendants’ drivers perform work that is integral to Defendants’ primary, regular

business of the operation of Best Courier. Defendants are in the business of providing delivery

services to Best Courier’s clients. Best Courier’s “primary purpose” is in fact to provide delivery

services to clients.

        32.     Defendants have knowledge of hours worked and duties performed by Plaintiff

and other members of the FLSA Collective and Ohio Class. Defendants meticulously track the

job routes, time, and precise locations of drivers during shifts. For example, Best Courier

requires drivers to use Best Courier-supplied GPS tracking units during their shifts. A relevant

Best Courier policy states:

        4. If [sic] are sitting without work more than 10 minutes and no new jobs come
        across your phone, contact the dispatcher on the direct connect and let him know
        you are standing by. Occasionally there is a system problem. They may not know
        you are done. This includes when you sign on in the morning.
                                            ***

        13. Make sure your GPS tracking unit is plugged in. You will get more work if the
        dispatchers can see where you are.

        14. Watch and write down your expected delivery times. You need these to choose
        which stop to make next. KEEP OUT OF THE RED.

        15. If you are carrying a late job and you receive a new pick-up in the same area,
        Do not pick up a new job before dropping a late job in the same area. If unsure
        ask the dispatcher where to stop first.



                                                 7
  Case: 2:19-cv-03706-JLG-CMV Doc #: 1 Filed: 08/26/19 Page: 8 of 22 PAGEID #: 8




                                              ***

          18. Call the office if you cannot work. Don't be a "no call, no show".

                                              ***

          Communicate! If you make a mistake, miss a stop, have to stop for food, gas or a
          break, let the dispatcher know. They are always estimating how long it will be until
          you reach the next stop and using this information to choose your jobs. If
          unscheduled stops make you run late you will receive fewer jobs and make less
          money.

(Emphasis original.)

          33.    As above, drivers are entirely dependent upon Best Courier to perform their job

duties.

          34.    Defendants have a far more significant role than drivers in drawing customers to

Best Courier’s delivery services.

          35.    Defendants’ opportunity for profits and risk of loss are much greater than drivers’,

if any.

          36.    Defendants’ drivers typically work full time for Defendants, and frequently work

more than forty (40) hours per workweek.

          37.    Drivers work for Defendants in comparatively low-paying jobs, and typically hold

their positions with Defendants for long periods of time. Drivers do not possess any special

skills, other than holding a valid driver’s license and passing a background check.

          38.    Drivers are under the direct supervision and control of Defendants’ dispatchers,

supervisors and managers. As described above, Defendants’ dispatchers, supervisors and

managers closely monitor drivers. Defendants’ dispatchers, supervisors and managers supervise

the work duties of Plaintiff and other members of the FLSA Collective and Ohio Class to make

sure their job performance is of sufficient quality as determined by Defendants.



                                                    8
  Case: 2:19-cv-03706-JLG-CMV Doc #: 1 Filed: 08/26/19 Page: 9 of 22 PAGEID #: 9




       39.     Defendants’ dispatchers, supervisors and managers assist drivers in the

performance of their duties. For example, a relevant Best Courier policy states:

       Waiting time: The first 10 minutes are free. On the 11th minute a charge is added.
       If you are being delayed YOU MUST NOTIFY A DISPATCHER AFTER 10
       MINUTES so they can make the decision whether or not to wait. IF A
       DISPATCHER IS NOT NOTIFIED YOU WILL NOT BE COMPENSATED FOR
       WAITING TIME.

Another relevant policy states:

        Permission to Leave (PTL): Best Courier never leaves a package without.
        signature unless the customer has given permission. If your page does not say you
        have permission to leave you must call in to the dispatcher so the customer can be
        contacted….

       40.     Defendants instruct drivers how, when and where they are to perform their duties.

       41.     Defendants own and control equipment, software and supplies that drivers are

required to use to perform their work, including but not limited to smart phones/data plans/GPS

devices supplied by Defendants and required to be used by drivers. Best Courier meticulously

utilizes these devices to track drivers’ time and location.

       42.     Defendants conduct initial interviews and intense vetting procedures for drivers

and hires drivers at the sole discretion of Best Courier.

       43.     Best Courier requires its drivers to wear uniforms and utilize equipment that

identifies them with Best Courier.

       44.     Among other things, as a result of the requirements imposed by Defendants,

drivers are limited in their ability to work for other companies or operate independent businesses

or it is impracticable to do so. Because of Defendants’ policies and the nature of drivers’

employment and work duties, drivers are unable to have other means of full-time employment.

Drivers’ work for Best Courier regularly consumed the normal workweek of full-time

employees.


                                                  9
Case: 2:19-cv-03706-JLG-CMV Doc #: 1 Filed: 08/26/19 Page: 10 of 22 PAGEID #: 10




       45.     Best Courier interviews, supervises, dispatches, directs, disciplines, reprimands,

schedules and performs other duties of an employer. Best Courier hires/fires drivers at will, and

drivers’ employments are not temporary nor have a fixed end-date. Best Courier performs

functions associated with that of an employer with regard to an employee.

                       Best Courier’s Failure to Pay Minimum Wages
                               and Overtime Compensation

       46.     Plaintiff David Swickheimer and members of the FLSA Collective and Ohio

Class frequently worked more than forty (40) hours in a single workweek.

       47.     The FLSA required Defendants to pay drivers at least the minimum wage, and to

pay them overtime compensation at one and one-half times their “regular rate” for all hours

worked in excess of forty (40) hours in a workweek. 29 U.S.C. §§ 206, 207.

       48.     However, Best Courier, having unlawfully misclassified Plaintiff and members of

the FLSA Collective and Ohio Class as “independent contractors,” failed to pay them minimum

wages and overtime compensation.

       49.     Department of Labor regulations provide that “‘wages’ cannot be considered to

have been paid by the employer and received by the employee unless they are paid finally and

unconditionally or ‘free and clear.’” 29 C.F.R. § 531.35. The FLSA’s minimum wage

requirements are not met “where the employee ‘kicks-back’ directly or indirectly” all or part of

the employer’s wage payment. Id. An FLSA violation occurs “in any workweek when the cost of

[tools of the trade] purchased by the employee cuts into the minimum or overtime wages

required to be paid him under the Act.” Id.

       50.     Defendants require drivers to maintain and provide a safe, insured and legally

operable automobile to make deliveries. Drivers are required to pay all out-of-pocket costs




                                                10
Case: 2:19-cv-03706-JLG-CMV Doc #: 1 Filed: 08/26/19 Page: 11 of 22 PAGEID #: 11




associated with their vehicles, including the costs of vehicle depreciation, maintenance and

repairs, gasoline (including taxes), oil, insurance, and vehicle registration fees.

        51.     As provided in ¶ 23 above, Defendants further impose additional charges and

fines on drivers for failing to adhere to Best Courier’s strict rules and requirements.

        52.     Defendants also require drivers to lease, day to day, a smart phone/data plan

directly from Best Courier. Best Courier charges drivers a daily rate “for each day that BEST

opens its offices for business[.]” Defendants’ policy further states “You are charged a daily rate

for the Nextel phone for each day the Best Office is open regardless of whether you are taking

work or not.”

        53.     The FLSA required Defendants to pay Plaintiff and other members of the FLSA

Collective and Ohio Class at least the minimum wage. 29 U.S.C. § 206. The FLSA incorporates

state minimum wage laws when they include a higher minimum wage than the FLSA. Id. Ohio’s

minimum wage is adjusted annually as specified by Ohio Const. Article II, Section 34a, and was

$8.10 per hour in 2016, $8.15 per hour in 2017, $8.30 per hour in 2018, and is $8.55 per hour in

2019.

        54.     Best Courier failed to pay at least the applicable minimum wage to Plaintiff and

other members of the FLSA Collective and Ohio Class. Best Courier paid drivers low rates of

compensation, and then deducted charges, fines and expenses that Best Courier required the

drivers to incur. In some or all workweeks, the amounts paid to drivers “finally and

unconditionally or ‘free and clear’” did not equal or exceed the minimum wage after deducting

drivers’ expenses for, for example, the costs of vehicle depreciation, maintenance and repairs,

gasoline (including taxes), oil, insurance, vehicle registration fees, Defendants’ smart phone/data

plan rental charge fee, and fines imposed upon by Defendants.



                                                  11
Case: 2:19-cv-03706-JLG-CMV Doc #: 1 Filed: 08/26/19 Page: 12 of 22 PAGEID #: 12




       55.     Defendants did not reimburse Plaintiff and members of the FLSA Collective and

Ohio Class for driving a personal vehicle for business use at the IRS standard business mileage

rate. Defendants also did not keep accurate, contemporaneous expense records and reimburse the

drivers accordingly. As Defendants did not keep accurate records and reimburse drivers

accordingly, regularly causing drivers’ wages to fall below minimum wage, drivers are entitled

to vehicle depreciation, maintenance and repairs, gasoline (including taxes), oil, insurance, and

vehicle registration fees at the IRS standard business mileage rate. See DOL Field Operations

Handbook § 30c15(a) (issued 10/31/2016).

       56.     In addition, during their employment with Defendants, Plaintiff and other

members of the FLSA Collective and Ohio Class were required to work overtime, more than

forty (40) hours per workweek.

       57.     The FLSA and Ohio law required Defendants to pay overtime compensation to

their employees at the rate of one and one-half times their regular rate for the hours they worked

in excess of forty (40). 29 U.S.C. § 207; O.R.C. §§ 4111.03, 4111.10.

       58.     Defendants failed to pay Plaintiff and other members of the FLSA Collective and

Ohio Class overtime compensation at one and one-half times their “regular rate” for all hours

worked in excess of forty (40) hours in a workweek. Defendants, having unlawfully

misclassified Plaintiff and other members of the FLSA Collective and Ohio Class as

“independent contractors,” failed to pay drivers overtime compensation in violation of the FLSA

and Ohio Wage Law.

       59.     Although Defendants suffered and permitted Plaintiff and other members of the

FLSA Collective and Ohio Class to work more than forty (40) hours per workweek, Defendants

failed to pay Plaintiff and other members of the FLSA Collective and Ohio Class overtime at a



                                                12
Case: 2:19-cv-03706-JLG-CMV Doc #: 1 Filed: 08/26/19 Page: 13 of 22 PAGEID #: 13




rate of one and one half times the regular rate of pay for all hours worked over forty (40) in a

workweek. As a result, Plaintiff and other members of the FLSA Collective and Ohio Class were

not paid overtime for their overtime hours worked as required by the FLSA, 29 U.S.C. §§ 201, et

seq., and Ohio law.

                            Defendants’ Record Keeping Violations

       60.     Despite being able to track drivers to the second, Best Courier failed to make,

keep and preserve complete and accurate records of Plaintiff and other members of the FLSA

Collective and Ohio Class sufficient to determine their lawful wages, actual hours worked, and

other conditions of employment as required by the FLSA and Ohio law.

       61.     The FLSA and Ohio law required Defendants to maintain accurate and complete

records of employees’ time worked and amounts paid. 29 U.S.C. § 211(c); 29 C.F.R. §§ 516.2,

516.5, 516.6, 516.7; O.R.C §§ 4111.08, 4111.14(F); Ohio Const. Art. II, § 34a. For example,

federal regulations require employers to make and keep payroll records showing information and

data such as the employee’s name, occupation, time of day and day of week which the workweek

begins, regular hourly rate of pay for any week in which overtime compensation is due, hours

worked each workday and total hours worked each workweek, total daily or weekly straight time

earnings, total premium pay for overtime hours, total wages paid each pay period and date of

payment and pay period covered by the payment. 29 C.F.R. § 516.2. Ohio law also provides that

employers “shall maintain a record of the name, address, occupation, pay rate, hours worked for

each day worked and each amount paid an employee for a period of not less than three years

following the last date the employee was employed.” Ohio Const. Art. II, § 34a.

       62.     Defendants failed to keep accurate records of hours worked. Thus, Defendants did

not record or pay all hours worked in violation of the FLSA and Ohio law.



                                                 13
Case: 2:19-cv-03706-JLG-CMV Doc #: 1 Filed: 08/26/19 Page: 14 of 22 PAGEID #: 14




                             The Willfulness of Defendants’ Violations

          63.    Defendants knew that Plaintiff and other members of the FLSA Collective and

Ohio Class were entitled to minimum wage and overtime compensation under federal and state

law or acted in reckless disregard for whether they were so entitled.

          64.    The above practices and policies resulted in minimum wage an overtime

violations of the FLSA, 29 U.S.C. §§ 201-219; O.R.C. Chapter 4111; and Ohio Const. Art. II, §

34a.

                            COLLECTIVE ACTION ALLEGATIONS

          65.    Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          66.    Plaintiff brings this case as an FLSA “collective action” pursuant to 29 U.S.C. §

216(b), which provides that “[a]n action to recover the liability” prescribed by the FLSA “may

be maintained against any employer … by any one or more employees for and in behalf of

himself or themselves and other employees similarly situated.”

          67.    The FLSA Collective consists of:

          All current and former delivery drivers and other workers with similar job titles or
          positions who worked for Defendants during the period of three years preceding
          the commencement of this action to the present.

          68.    Such persons are “similarly situated” with respect to Defendants’ FLSA violations

in that all were non-exempt employees of Defendants, all were subjected to and injured by

Defendants’ unlawful practice of failing to pay minimum wage for all hours worked, failing to

pay overtime compensation for all hours worked in excess of forty (40) hours per workweek, and

all have the same claims against Defendants for unpaid minimum wage and overtime

compensation as well as for liquidated damages, attorneys’ fees, and costs.



                                                  14
Case: 2:19-cv-03706-JLG-CMV Doc #: 1 Filed: 08/26/19 Page: 15 of 22 PAGEID #: 15




          69.    Conditional certification of this case as a collective action pursuant to 29 U.S.C. §

216(b) is proper and necessary so that such persons may be sent a Court-authorized notice

informing them of the pendency of this action and giving them the opportunity to “opt in.”

          70.    Plaintiff cannot yet state the exact number of similarly-situated persons but avers,

upon information and belief, that they consist of over 80 persons. Such persons are readily

identifiable through the payroll and personnel records Defendants have maintained, and were

required to maintain, pursuant to the FLSA and regulations thereunder that have the force of law.

                                CLASS ACTION ALLEGATIONS

          71.    Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          72.    Plaintiff also brings this case as a class action pursuant to Fed. R. Civ. P. 23 on

behalf of himself and other members of a class of persons who assert claims under the laws of

the State of Ohio (the “Ohio Class”), defined as:

          All current and former delivery drivers and other workers with similar job titles or
          positions who worked for Defendants during the period of two years preceding the
          commencement of this action to the present.

          73.    The Ohio Class is so numerous that joinder of all class members is impracticable.

Plaintiff cannot yet state the exact number of class members but avers, upon information and

belief, that they consist of over 80 persons. The number of class members, as well as their

identities, are ascertainable from the payroll and personnel records Defendants have maintained,

and were required to maintain, pursuant to the FLSA and Ohio law. 29 U.S.C. § 211(c); 29

C.F.R. §§ 516.2, 516.5, 516.6, 516.7; O.R.C §§ 4111.08, 4111.14(F); Ohio Const. Art. II, § 34a.

          74.    There are questions of law or fact common to the Ohio Class, including but not

limited to:



                                                   15
Case: 2:19-cv-03706-JLG-CMV Doc #: 1 Filed: 08/26/19 Page: 16 of 22 PAGEID #: 16




                Whether Defendants’ conduct as described above violates Ohio law
                governing payment of minimum wage and overtime compensation;

                Whether Defendants denied employees minimum wages under Ohio
                law where, among other things, drivers were not paid at least
                minimum wage for the hours they worked in each workweek; and

                Whether Defendants denied employees overtime compensation
                under Ohio law where, among other things, drivers were not paid at
                least one and one-half times their “regular rate” for all hours worked
                in excess of forty hours in each workweek.

        75.     Plaintiff’s claims are typical of the claims of other members of the Ohio Class.

Plaintiff’s claims arise out of the same uniform course of conduct by Defendants, and are based

on the same legal theories, as the claims of other class members.

        76.     Plaintiff will fairly and adequately protect the interests of the Ohio Class.

Plaintiff’s interests are not antagonistic to, but rather are in unison with, the interests of other class

members. Plaintiff’s counsel have broad experience in handling class action litigation, including

wage-and-hour litigation, and are fully qualified to prosecute the claims of the Ohio Class in this

case.

        77.     The questions of law or fact that are common to the Ohio Class predominate over

any questions affecting only individual members. The primary questions that will determine

Defendants’ liability to the class, listed above, are common to the class as a whole, and

predominate over any questions affecting only individual class members.

        78.     A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. Requiring class members to pursue their claims individually

would entail a host of separate suits, with concomitant duplication of costs, attorneys’ fees, and

demands on court resources. Many class members’ claims are sufficiently small that they would

be reluctant to incur the substantial cost, expense, and risk of pursuing their claims individually.



                                                   16
Case: 2:19-cv-03706-JLG-CMV Doc #: 1 Filed: 08/26/19 Page: 17 of 22 PAGEID #: 17




Certification of this case as a class action pursuant to Fed. R. Civ. P. 23 will enable the issues to

be adjudicated for all class members with the efficiencies of class litigation.

                                       COUNT ONE
                               (FLSA Minimum Wage Violations)

          79.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          80.   Plaintiff brings this claim for violation of the FLSA’s minimum wage provisions

on behalf of himself and members of the FLSA Collective who may join this case pursuant to 29

U.S.C. § 216(b).

          81.   The FLSA requires that “non-exempt” employees receive a minimum hourly

wage for all work their employers suffer, permit or require them to perform. 29 U.S.C. § 206.

          82.   Defendants failed to comply with the requirements of 29 U.S.C. § 206, by paying

employees less than the applicable Ohio minimum wage. As more fully described above, Best

Courier, in violation of law, misclassified its drivers as so-called “independent contractors,”

when in fact they were employees of Best Courier according to the standards applicable under

the FLSA.

          83.   Defendants have engaged in a series of unlawful acts, practices, policies, and

procedures in violation of the FLSA, including refusing and/or failing to calculate and pay

Plaintiff’s and other members of the FLSA Collective’s minimum wages as required by federal

law. 29 U.S.C. § 206.

          84.   Defendants’ unlawful conduct directly and proximately caused Plaintiff and other

members of the FLSA Collective to suffer damages for which they are entitled to judgment.

          85.   Defendants’ violations have been willful and/or in reckless disregard of Plaintiff’s

and other members of the FLSA Collective’s rights, and entitle Plaintiff and other members of


                                                 17
Case: 2:19-cv-03706-JLG-CMV Doc #: 1 Filed: 08/26/19 Page: 18 of 22 PAGEID #: 18




the FLSA Collective to liquidated and/or punitive damages. 29 U.S.C. § 216(b) further provides

that “[t]he court … shall, in addition to any judgment awarded to the plaintiff or plaintiffs, allow

a reasonable attorney's fee to be paid by the defendant, and costs of the action.”

                                        COUNT TWO
                                (Ohio Minimum Wage Violations)

          86.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          87.   Plaintiff brings this claim for violation of the Ohio’s constitutional and statutory

minimum wage provisions on behalf of himself and other members of the FLSA Collective and

Ohio Class.

          88.   Ohio Wage Law requires that employees receive a minimum hourly wage for all

work their employers suffer, permit or require them to perform. Art. II, Sec. 34a of the Ohio

Constitution; O.R.C. Chapter 4111.

          89.   Based on the improper practices described herein, including Best Courier’s

misclassification of drivers as so-called “independent contractors,” when in fact they were

employees of Best Courier according to the standards applicable under the FLSA and Ohio law,

Defendants failed to comply with the requirements of Ohio law by paying employees less than

the applicable minimum wage rate.

          90.   Defendants have engaged in a series of unlawful acts, practices, policies, and

procedures in violation of Art. II, Sec. 34a of the Ohio Constitution & O.R.C. Chapter 4111,

including by refusing and/or failing to calculate and pay Plaintiff’s and other members of the

FLSA Collective’s and Ohio Class’ minimum wages as required by Ohio law.




                                                  18
Case: 2:19-cv-03706-JLG-CMV Doc #: 1 Filed: 08/26/19 Page: 19 of 22 PAGEID #: 19




          91.   Defendants’ unlawful conduct directly and proximately caused Plaintiff and other

members of the FLSA Collective and Ohio Class to suffer damages for which they are entitled to

judgment.

          92.   Plaintiff and other members of the FLSA Collective and Ohio Class are entitled to

“equitable and monetary relief” including “two times the amount of the back wages”, or triple

damages for Defendants’ minimum wage violations pursuant to Ohio Const. Art. II, Sec. 34a &

O.R.C. Chapter 4111.

                                       COUNT THREE
                                   (FLSA Overtime Violations)

          93.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          94.   Plaintiff brings this claim for violation of the FLSA’s overtime provisions on

behalf of himself and members of the FLSA Collective who may join this case pursuant to 29

U.S.C. § 216(b).

          95.   The FLSA requires that “non-exempt” employees receive overtime compensation

of “not less than one and one-half times” the employees’ “regular rate” of pay. 29 U.S.C. §

207(a)(1).

          96.   Plaintiff and other members of the FLSA Collective should have been paid

overtime wages in the amount of 150% of their “regular rate” for all hours worked in excess of

forty (40) hours per workweek.

          97.   Defendants did not pay overtime compensation to Plaintiff and the FLSA

Collective at the rate of one and one-half times their regular rate for all of their overtime hours.

          98.   By engaging in the above-described practices, Defendants willfully violated the

FLSA and regulations thereunder that have the force of law.


                                                 19
Case: 2:19-cv-03706-JLG-CMV Doc #: 1 Filed: 08/26/19 Page: 20 of 22 PAGEID #: 20




          99.    As a result of Defendants’ violations of the FLSA, Plaintiff and the FLSA

Collective were injured in that they did not receive wages due to them pursuant to the FLSA. 29

U.S.C. § 216(b) entitles Plaintiff and the FLSA Collective to an award of “unpaid overtime

compensation” as well as “an additional equal amount as liquidated damages.” 29 U.S.C. §

216(b) further provides that “[t]he court … shall, in addition to any judgment awarded to the

plaintiff or plaintiffs, allow a reasonable attorney's fee to be paid by the defendant, and costs of

the action.”

                                         COUNT FOUR
                                    (Ohio Overtime Violations)

          100.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          101.   Plaintiff brings this claim for violation of the Ohio overtime compensation statute,

O.R.C. § 4111.03 on behalf of himself and other members of the FLSA Collective and Ohio

Class.

          102.   At all times relevant, Defendants were employers covered by the Ohio overtime

compensation statute, O.R.C. § 4111.03.

          103.   Defendants’ failure to compensate overtime hours violated the Ohio overtime

compensation requirements set forth in O.R.C. § 4111.03.

          104.   These violations of Ohio law injured Plaintiff and other members of the FLSA

Collective and Ohio Class in that they did not receive wages due to them pursuant to that statute.

          105.   Having injured Plaintiff and other members of the FLSA Collective and Ohio

Class, Defendants are “liable to the employee[s] affected for the full amount of the overtime

wage rate, less any amount actually paid to the employee[s] and for costs and reasonable

attorney’s fees as may be allowed by the court ” under Ohio law. O.R.C. § 4111.10.


                                                  20
Case: 2:19-cv-03706-JLG-CMV Doc #: 1 Filed: 08/26/19 Page: 21 of 22 PAGEID #: 21




                                 PRAYER FOR RELIEF

     WHEREFORE, Plaintiff prays that this Honorable Court:

     A.    Conditionally certify this case as an FLSA “collective action” pursuant to 29 U.S.C.
           § 216(b) and direct that Court-approved notice be issued to similarly-situated
           persons informing them of this action and enabling them to opt in;

     B.    Certify this case as a class action pursuant to Fed. R. Civ. P. 23 on behalf of Plaintiff
           and other members of the Ohio Class;

     C.    Enter judgment against Defendants, jointly and severally, and in favor of Plaintiff,
           the Opt-Ins who join this case pursuant to 29 U.S.C. § 216(b), and the members of
           the Ohio Class;

     D.    Award compensatory damages to Plaintiff, the Opt-Ins who join this case pursuant
           to 29 U.S.C. § 216(b), and the members of the Ohio Class in the amount of their
           unpaid overtime wages, as well as liquidated damages in an equal amount;

     E.    Award compensatory damages to Plaintiff, the Opt-Ins who join this case pursuant
           to 29 U.S.C. § 216(b), and the members of the Ohio Class in the amount of their
           unpaid minimum wages, in addition to liquidated damages calculated as an
           additional two times the amount of unpaid minimum wages found due to Plaintiff,
           the FLSA Collective and Ohio Class under Ohio Constitution Art. II, § 34a; and

     F.    Award Plaintiff compensatory and punitive damages, his costs and attorneys’ fees
           incurred in prosecuting this action, and such further relief as the Court deems
           equitable and just.

                                                   Respectfully submitted,


                                                   s/ Kevin M. McDermott II
                                                   Joseph F. Scott (0029780)
                                                   Ryan A. Winters (0086917)
                                                   Kevin M. McDermott II (0090455)
                                                   SCOTT & WINTERS LAW FIRM, LLC
                                                   The Caxton Building
                                                   812 Huron Rd. E., Suite 490
                                                   Cleveland, OH 44115
                                                   P: (216) 912-2221 | F: (216) 350-6313
                                                   jscott@ohiowagelawyers.com
                                                   rwinters@ohiowagelawyers.com
                                                   kmcdermott@ohiowagelawyers.com

                                                   Attorneys for Plaintiff


                                              21
Case: 2:19-cv-03706-JLG-CMV Doc #: 1 Filed: 08/26/19 Page: 22 of 22 PAGEID #: 22




                                        JURY DEMAND

     Plaintiff hereby demands a trial by jury on all issues so triable.

                                                      s/ Kevin M. McDermott II
                                                      Kevin M. McDermott II (0090455)




                                                22
